Case 1:20-cv-02769-VSB Document 38-2 Filed 06/02/20 Page 1 of 2




            EXHIBIT B
            Case 1:20-cv-02769-VSB Document 38-2 Filed 06/02/20 Page 2 of 2



From: Nicole Langer
Sent: Tuesday, November 26, 2019 3:22 PM
To: EddieL@lclaccountants.com
Cc: joannec@lclaccountants.com
Subject: Accounting records and bank login

Hi Eddie,

I hope you’re doing well.

I’ve just mailed you a complete set of the Lorstan accounting records through October, 2019.

Also included in the package are the 2019 accounting records for our four rental companies. Our rental
companies did not have activity prior to 2019.

The bank login and password for all four companies is:
Username: Accounting2019
Password: Lorstan2019@

I have attached the link to the log on page for your convenience. All answers to security questions are
“Lorstan”.
https://www.ccbankonline.com/


Nicole Langer
Executive Assistant
Lorstan Pharmaceutical, LLC
5 River Road, Suite 211
Wilton, CT 06897
Office: (203) 323-8510
Cell: (203) 414-4918
nicole.langer@lorstan.com

CONFIDENTIALITY NOTICE: This e-mail and any files transmitted with it are confidential and intended
solely for the use of the individual or entity to whom they are addressed. If you have received this e-mail
in error, please delete it from your system.
